Case 1:18-cv-22330-AMS Document 29 Entered on FLSD Docket 10/09/2018 Page 1 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 18-22330-CIV-SIMONTON

                                         [CONSENT CASE]

  CRUZ EDDEN VELAZQUEZ URBINA and )
  all others similarly situated under 29 U.S.C. )
  216(b),                                       )
                                                )
                    Plaintiff,                  )
          vs.                                   )
                                                )
  K N M CONSTRUCTIONS CORP.,                    )
  CONCRETE LABOR DEVELOPMENT                    )
  INC.,                                         )
  HECTOR GRANADOS,                              )
  ORESTES BOFFIL,                               )
                                                )
                   Defendants.                  )
  _____________________________________ )

      JOINT MOTION FOR APPROVAL OF PARTIES’ SETTLEMENT AGREEMENT 1,
        STIPULATED DISMISSAL WITH PREJUDICE AS TO ONLY DEFENDANTS,
       K N M CONSTRUCTIONS CORP., AND HECTOR GRANADOS, AND FOR THE
                       COURT TO RETAIN JURISDICTION

         The Parties, Plaintiff, CRUZ EDDEN VELAZQUEZ URBINA (“Plaintiff”), and

  Defendants, K N M CONSTRUCTIONS CORP., and HECTOR GRANADOS (“Defendants”),

  (collectively, the “Plaintiff” and “Defendants” referred to as the “Parties”), by and through their

  respective undersigned counsel, and file this Joint Motion for Approval of the Parties’ Settlement

  Agreement, Stipulated Dismissal with Prejudice as to only Defendants, K N M

  1
   As set forth in FN of the Parties’ Settlement Agreement, the Agreement in no way whatsoever
  shall affect the release of Defendants, CONCRETE LABOR DEVELOPMENT, INC., and
  ORESTES BOFFIL, in this Litigation. Furthermore, the amount paid by the settling Defendants
  shall not be used to affect Plaintiff’s wage claims, attorneys’ fees and costs in the Litigation,
  against the non-settling Defendants, CONCRETE LABOR DEVELOPMENT, INC., and
  ORESTES BOFFIL. Plaintiff intends to re-new his Motion for Final Default and Extension of
  Time as it related to the non-settling Defendants, CONCRETE LABOR DEVELOPMENT,
  INC., and ORESTES BOFFIL.
                                              Page 1 of 6
Case 1:18-cv-22330-AMS Document 29 Entered on FLSD Docket 10/09/2018 Page 2 of 6



  CONSTRUCTIONS CORP. and HECTOR GRANADOS, and for the Court to Retain

  Jurisdiction, and respectfully state as follows:

          In the Eleventh Circuit, in order to ensure that the employer is relieved of liability, a

  compromise of an FLSA claim must either be supervised by the Secretary of Labor or approved

  by the District Court. Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir. 1982).

  To approve the settlement, the Court should determine that the compromise is a fair and

  reasonable resolution of a bona fide dispute over FLSA provisions. Id. at 1354. If the settlement

  terms meet the aforementioned criteria, the Court should approve the settlement in order to

  promote the policy of encouraging settlement of litigation. Id.; see also Sneed v. Sneed’s

  Shipbuilding, Inc., 545 F.2d 537, 539 (5th Cir. 1977).

          A bona fide dispute exists between Plaintiff and Defendants in this case regarding

  Plaintiff’s claim for overtime wages under the Fair Labor Standards Act (“FLSA”) 29 U.S.C.

  201-216 and the alleged damages associated with same. Plaintiff contends that he worked for

  Defendants as a carpenter from on or about October 17, 2016 through on or about June 5, 2018,

  and was not paid as required by the FLSA during the relevant time period. Defendants have

  asserted various affirmative defenses including, but not limited to, that Plaintiff was not an

  employee as that term is defined under the FLSA but was an independent contractor and,

  therefore, not entitled to overtime. Notwithstanding their factual disputes, the parties have settled

  this case without any admission of liability, believing that settlement promotes efficiency and

  brings a reasonable and fair result to this litigation.

          The Parties have been exploring in good-faith settlement and have finally reached a full

  settlement as to only Defendants, K N M CONSTRUCTIONS CORP., and HECTOR

  GRANADOS, without any admission as to liability, to avoid risks and additional expenses



                                                Page 2 of 6
Case 1:18-cv-22330-AMS Document 29 Entered on FLSD Docket 10/09/2018 Page 3 of 6



  associated with continued litigation of this matter, including jury trial and any and all post trial

  matters (i.e. appeal, etc.). Counsel have zealously represented their clients’ respective interests

  and have negotiated a settlement that is acceptable to Plaintiff and Defendants. All parties are

  represented by experienced counsel in this action, and the parties and their respective counsel

  agree and stipulate that the settlement represents a fair, reasonable, good faith and arms-length

  compromise of Plaintiff’s claims. There was no undue influence, overreaching, collusion or

  intimidation in reaching the parties’ settlement. The Parties have submitted the Settlement

  Agreement via email submission to the Court for an in camera review. As per the Settlement

  Agreement, Plaintiff and Defendants agree that each party shall bear its own attorneys’ fees and

  costs except as otherwise stated in the Settlement Agreement. As a condition for dismissal, the

  parties agree to dismissal of this action on the condition that the Court retains jurisdiction to

  enforce the terms of the Settlement Agreement. See, Anago Franchising, Inc. v. Shaz, LLC, 677

  F.3d 1272, 1280 (11th Cir. 2012).

         As set forth in the Agreement between Plaintiff and as to only Defendants, K N M

  CONSTRUCTIONS CORP., and HECTOR GRANADOS, the Agreement in no way

  whatsoever shall affect the release of Defendants, CONCRETE LABOR DEVELOPMENT,

  INC., and ORESTES BOFFIL, in this Litigation.

         WHEREFORE, the said Parties respectfully request that the Court enter an Order: (1)

  approving the terms of the Settlement Agreement by and between Plaintiff and only Defendants,

  K N M CONSTRUCTIONS CORP., and HECTOR GRANADOS; (2) dismissing this action

  with prejudice only Defendants, K N M CONSTRUCTIONS CORP., and HECTOR

  GRANADOS pursuant to the Parties’ stipulated settlement and dismissal; (3) retaining

  jurisdiction over enforcement of the settlement; (4) denying as moot all pending motions as to



                                               Page 3 of 6
Case 1:18-cv-22330-AMS Document 29 Entered on FLSD Docket 10/09/2018 Page 4 of 6



  only Defendants, K N M CONSTRUCTIONS CORP., and HECTOR GRANADOS; and (5)

  the case shall proceed as to Defendants, CONCRETE LABOR DEVELOPMENT, INC., and

  ORESTES BOFFIL.

  Respectfully submitted this 9th day of October, 2018.


  By: /s/ Rivkah F. Jaff, Esq.                     By: /s/ Nelson C. Bellido, Esq.
     Rivkah F. Jaff, Esq.                          Nelson C. Bellido, Esq.
     Fla. Bar No. 107511                           Fla. Bar. No.: 974048
     Email: Rivkah.Jaff@gmail.com                  Email: Pleading@roiglawyers.com
     J.H. ZIDELL, P.A.                             Roig Lawyers
     300 71st Street, Suite 605                    44 W Flagler Street, Suite 2100
     Miami Beach, FL 33141                         Miami, FL 33130
     Telephone: (305) 865-6766                     Telephone: (305) 405-0997
     Facsimile: (305) 865-7167                     Attorneys for Defendants, K N M
     Attorney for Plaintiff                        Constructions Corp., and Hector Granados




                                             Page 4 of 6
Case 1:18-cv-22330-AMS Document 29 Entered on FLSD Docket 10/09/2018 Page 5 of 6



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 18-22330-CIV-SIMONTON

                                         [CONSENT CASE]

  CRUZ EDDEN VELAZQUEZ URBINA and )
  all others similarly situated under 29 U.S.C. )
  216(b),                                       )
                                                )
                    Plaintiff,                  )
          vs.                                   )
                                                )
  K N M CONSTRUCTIONS CORP.,                    )
  CONCRETE LABOR DEVELOPMENT                    )
  INC.,                                         )
  HECTOR GRANADOS,                              )
  ORESTES BOFFIL,                               )
                                                )
                   Defendants.                  )
  _____________________________________ )

       ORDER APPROVING JOINT MOTION FOR APPROVAL OF PARTIES’
  SETTLEMENT AGREEMENT 2, STIPULATED DISMISSAL WITH PREJUDICE AS TO
       ONLY DEFENDANTS, K N M CONSTRUCTIONS CORP., AND HECTOR
         GRANADOS, AND FOR THE COURT TO RETAIN JURISDICTION

         Having reviewed the Settlement Agreement between the Parties, Plaintiff, CRUZ

  EDDEN VELAZQUEZ URBINA (“Plaintiff”), and Defendants, K N M CONSTRUCTIONS

  CORP., and HECTOR GRANADOS (“Defendants”),(collectively, the “Plaintiff” and

  “Defendants” referred to as the “Parties”), it appears to the Court that due cause exists to approve

  settlement and dismiss the case with prejudice regarding Plaintiff’s claims against only

  2
   As set forth in FN of the Parties’ Settlement Agreement, the Agreement in no way whatsoever
  shall affect the release of Defendants, CONCRETE LABOR DEVELOPMENT, INC., and
  ORESTES BOFFIL, in this Litigation. Furthermore, the amount paid by the settling Defendants
  shall not be used to affect Plaintiff’s wage claims, attorneys’ fees and costs in the Litigation,
  against the non-settling Defendants, CONCRETE LABOR DEVELOPMENT, INC., and
  ORESTES BOFFIL. Plaintiff intends to re-new his Motion for Final Default and Extension of
  Time as it related to the non-settling Defendants, CONCRETE LABOR DEVELOPMENT,
  INC., and ORESTES BOFFIL.
                                              Page 5 of 6
Case 1:18-cv-22330-AMS Document 29 Entered on FLSD Docket 10/09/2018 Page 6 of 6



  Defendants,K N M CONSTRUCTIONS CORP., and HECTOR GRANADOS with the

  Court to retain jurisdiction to enforce the terms of the Settlement Agreement. And therefore, it

  is:

         ORDERED, and ADJUDGED that the Settlement Agreement between Plaintiff and

  only Defendant Granados is hereby APPROVED in its entirety by the Court under Lynn’s Food

  Stores, Inc. v. United States, 679 F.2d 1350 (11th Cir. 1982), and this case is DISMISSED

  WITH PREJUDICE as to only Defendants, K N M CONSTRUCTIONS CORP., and

  HECTOR GRANADOS with the Court to retain jurisdiction to enforce the terms of the

  Settlement Agreement. All pending motions in this case as to only Defendants, K N M

  CONSTRUCTIONS CORP., and HECTOR GRANADOS are DENIED as moot, and this

  case is CLOSEDas to only Defendants,K N M CONSTRUCTIONS CORP., and HECTOR

  GRANADOS. The case shall proceed unaffected against Defendants, CONCRETE LABOR

  DEVELOPMENT, INC., and ORESTES BOFFIL.

         As set forth in the Agreement between Plaintiff and as to only Defendants, K N M

  CONSTRUCTIONS CORP., and HECTOR GRANADOS, the Agreement in no way

  whatsoever shall affect the release of Defendants, CONCRETE LABOR DEVELOPMENT,

  INC., and ORESTES BOFFIL, in this Litigation.

         DONE AND ORDERED in chambers, at Miami, Florida, this ______ day of

  ________________ 2018.

                                               ____________________________________
                                               ANDREA M. SIMONTON
                                               UNITED STATES MAGISTRATE JUDGE
  cc: All Counsel of Record




                                             Page 6 of 6
